In an action to recover damages as a result of defendants’ alleged conspiracy, culminating in the alleged malicious prosecution and false arrest of plaintiff, a verdict was rendered in favor of the individual defendants and against the plaintiff, and in favor of the plaintiff and against the corporate defendant. Defendants appeal from so much of an order as (1) denies the motion of the individual defendants for the recording of the verdict in their favor, (2) denies the corporate defendant’s motion for a direction of a verdict in its favor, and (3) directs a new trial as to all defendants. Order, insofar as *969appealed from, reversed on the law and the facts, with costs, the motion of the individual defendants for the recording of the verdict in their favor granted, and the complaint as against the corporate defendant dismissed on the law, with costs. There is no proof in the record of want of good faith, misrepresentation, falsified evidence or lack of full and fair disclosure sufficient to overcome the prima facie evidence of probable cause established by plaintiff's conviction in the criminal action. Lewis, P. J., Johnston, Adel, Sneed and Wenzel, JJ., concur.